                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
CHARLES TALBERT,               :
                               :
          Plaintiff,           :    Civ. No. 17-7717 (NLH)(KMW)
                               :
     v.                        :    OPINION
                               :
BOARD OF CHOSEN FREEHOLDERS, :
et al.,                        :
                               :
          Defendants.          :
______________________________:

APPEARANCES:
Charles Talbert
143 W. Price Street
Philadelphia, PA 19144
     Plaintiff Pro Se

Timothy J. Galanaugh, Esq.
Camden City Attorney Office
520 Market Street, Room 420
Camden, NJ 08101
     Counsel for Moving Defendant City of Camden

HILLMAN, District Judge

     Plaintiff Charles Talbert filed a Complaint pursuant to 42

U.S.C. § 1983 against, inter alia, Moving Defendant the City of

Camden for maltreatment he received at the Camden County

Correctional Facility (“CCCF”) where he was previously housed as

a pre-trial detainee.    ECF No. 3.   Presently before the Court is

the Moving Defendant’s Motion to Dismiss, which is ripe for

adjudication.   ECF No. 21.   Plaintiff has filed no opposition to

the Motion.   For the reasons that follow, the Court will grant



                                  1
the Motion and dismiss the Moving Defendant City of Camden as a

party.

I.   Factual Background

     The City of Camden is included as one of thirteen entities

and individuals named by Plaintiff as defendants in the

Complaint.    See ECF No. 3.   The Complaint provides that the

“City of Camden (the City) is a municipality, which operates the

CCCF.”   Id., ¶ 3.   There are no allegations against the Moving

Defendant, the City of Camden, other than the allegation that it

is the municipality that operates the Camden County Correctional

Facility (“CCCF”), where the alleged maltreatment of Plaintiff

occurred.    See id. at 4, 14, 17, 18, 21.   No other factual

allegation against the City of Camden is contained in the

Complaint.    See generally ECF No. 3.

     The City of Camden has filed a Motion to Dismiss itself as

a party because it does not, in fact, operate the Camden County

Correctional Facility, and without that fact to tie the City to

the County Correctional Facility, Plaintiff cannot state a claim

against it.    See ECF No. 24-2.   In support of that argument, the

City of Camden provides a certification from the business

administrator for the City of Camden, in which the administrator

certifies that the City of Camden does not have and has not had

any legal or other responsibility regarding the operation of the

Camden County Correctional Facility, which, the administrator

                                   2
certifies is a county, and not a city, entity.     See ECF No. 24-

5.    In addition to the certification, the City of Camden

requests that the Court take judicial notice of the fact that

the Camden County Correctional Facility is a county facility,

staffed by county employees, and that the City of Camden is

unrelated to the Facility other than its physical location

within the City.    ECF No. 24-2 at 1-2.   Plaintiff has not

opposed the motion or filed any response.

II.   Standard of Review

      In a motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6), the defendant bears the burden of showing

that no claim has been presented.     Rule 8 of the Federal Rules

of Civil Procedure provides that a pleading must set forth a

claim for relief which contains a short and plain statement of

the claim showing that the pleader is entitled to relief; the

complaint must provide the defendant with fair notice of the

claim.    See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007).    The issue in a motion to dismiss is whether the

plaintiff should be entitled to offer evidence to support the

claim, not whether the plaintiff will ultimately prevail.      See

Phillips v. County of Allegheny, 515 F.3d 224, 232 (3d Cir.

2008) (the Rule 8 pleading standard “‘simply calls for enough

facts to raise a reasonable expectation that discovery will



                                  3
reveal evidence of’ the necessary element.”); Nami v. Fauver, 82

F.3d 63, 65 (3d Cir. 1996).

     The onus is on the plaintiff to provide a well-drafted

complaint that alleges factual support for its claims.    “While a

complaint attacked by a Rule 12(b)(6) motion to dismiss does not

need detailed factual allegations, a plaintiff's obligation to

provide the ‘grounds' of his ‘entitle[ment] to relief requires

more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do.”   Twombly, 550

U.S. at 555 (alteration in original and internal citations

omitted).   The court need not accept unsupported inferences,

Cal. Pub. Employees Ret. Sys. v. The Chubb Corp., 394 F.3d 126,

143 (3d Cir. 2004), nor legal conclusions cast as factual

allegations, Twombly, 550 U.S. at 556.   Legal conclusions

without factual support are not entitled to the assumption of

truth. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(“Threadbare recitals of elements of a cause of action,

supported by mere conclusory statements, do not” satisfy the

requirements of Rule 8).

     Once the court winnows the conclusory allegations from

those allegations supported by fact, which it accepts as true,

the court must engage in a common sense review of the claim to

determine whether it is plausible.   This is a context-specific

task, for which the court should be guided by its judicial

                                 4
experience.    The court must dismiss the complaint if it fails to

allege enough facts “to state a claim for relief that is

plausible on its face.” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570).    A “claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw a

reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678.    The complaint that

shows that the pleader is entitled to relief--or put another

way, facially plausible--will survive a Rule 12(b)(6) motion.

See Fed. R. Civ. P. 8(a)(2); Mayer v. Belichick, 605 F.3d 223,

229 (3d Cir. 2010).

III. Discussion

     Defendant City of Camden requests that the Court take

judicial notice of the fact that it does not and has not

operated the Camden County Correctional Facility, without which

allegation, Plaintiff cannot state a claim against it.

     Under Federal Rule of Evidence 201, a court may take

judicial notice of any adjudicative fact that is generally known

within the court’s territorial jurisdiction or capable of

accurate and ready determination by resort to sources whose

accuracy cannot reasonably be disputed.    Fed. R. Evid. 201(b).

“A court must take judicial notice if requested by a party and

supplied with the necessary information.” Fed. R. Evid.

201(c)(2).    Judicial notice is appropriate when deciding a

                                  5
motion to dismiss because “[j]udicial notice may be taken at any

stage of the proceeding.” Fed. R. Evid. 201(f).   See also

O’Boyle v. Braverman, 337 F. App’x 162, 164 n.2 (3d Cir. 2009)

(“Although the general rule is that a district court may not

look outside the complaint and the documents attached thereto in

ruling on a Rule 12(b) motion to dismiss, we have acknowledged

that the court may also consider matters of which judicial

notice may be taken . . . .” (quoting Staehr v. Hartford

Financial Services Group, Inc., 547 F.3d 406, 425 (2d Cir.

2008)).

     The fact that the Camden County Correctional Facility is

operated by the County of Camden and not the City of Camden is a

fact known within the Court’s jurisdiction, and especially

within the Camden Vicinage.   In addition, the fact is well

established by the certification attached to the Motion to

Dismiss, and the fact and its accuracy has not been disputed by

Plaintiff (nor has the Motion been opposed).   Further, the Court

notes that the Camden County website lists the Correctional

Facility on its “Offices, Departments, Agencies” webpage,

available at http://www.camdencounty.com/offices-departments-

agencies/, and it is also listed as part of the Camden County

Department of Corrections, available at

http://www.camdencounty.com/service/ corrections/.



                                 6
     Given the lack of dispute or opposition, the knowledge of

the fact within this jurisdiction, and with the understanding

that the Court may properly notice the structure and operational

organization of governmental agencies, see Nat’l Audubon Soc. v.

Dep’t of Water & Power of City of Los Angeles, 496 F. Supp. 499,

503 (E.D. Cal. 1980) (judicially noticing that that Bureau of

Land Management acts under direction of the Secretary of

Interior and the Forest Service acts under the direction of the

Secretary of Agriculture), the Court will take judicial notice

of the fact that the County of Camden operates the Camden County

Correctional Facility, over which the City of Camden has no

legal or operational responsibility.

     The Court must next determine whether Plaintiff can state a

plausible claim for relief against the City of Camden after the

Court has judicially noticed the fact that the County of

Camden--and not the City of Camden--operates the Camden County

Correctional Facility.   Municipal liability under § 1983 “may

not be proven under the respondeat superior doctrine, but must

be founded upon evidence that the government unit itself

supported a violation of constitutional rights.” Bielevicz v.

Dubinon, 915 F.2d 845, 850 (3d Cir. 1990) (citing Monell v. New

York City Dep’t of Soc. Servs., 436 U.S. 658 (1978)).   A

municipality is liable under § 1983 only when “execution of a

government’s policy or custom, whether made by its lawmakers or

                                 7
by those whose edicts or acts may fairly be said to represent

official policy, inflicts the injury.” Monell, 436 U.S. at 694.

      Without the allegation that the City operates the Camden

County Correctional Facility and is thus responsible for it,

there are no factual allegations involving the City.    Plaintiff

cannot state a plausible claim that the City was responsible for

a policy or custom that caused the alleged harm to him that

occurred at the Camden County Correctional Facility.    For this

reason, the City will be dismissed without prejudice.

IV.   Conclusion

      The Court will grant the Motion to Dismiss and dismiss

Defendant City of Camden as a party.   An appropriate order

follows.



Dated: January 18, 2019                s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                 8
